          Case 3:17-cv-02128-SK Document 88 Filed 08/16/19 Page 1 of 3



1
     John E. Hill, State Bar #45338
     Enrique Martínez, State Bar #206884
2    LAW OFFICES OF JOHN E. HILL
     333 Hegenberger Road, Ste. 500
3    Oakland, CA 94621
     Telephone: (510) 588-1000
4
     Facsimile: (510) 632-1445
     enriquemartinez@hill-law-offices.com
5
     Ramsey Hanafi, State Bar # 262515
6
     QUINTANA HANAFI, LLP
7    870 Market Street, Suite 1115
     Tel.: (415) 504-3121
8    Fax: (415) 233-8770
     info@qhplaw.com
9

10   Attorneys for Plaintiff & Class

11
                                  UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13

14   LINDA CHAMPAGNE, on behalf of herself and      Case No. 3:17-cv-02128-SK
     all others similarly situated,
15
                           Plaintiff,               CLASS ACTION
16   v.
                                                    PLAINTIFF’S NOTICE OF MOTION
17                                                  AND MOTION FOR FINAL
     PLANNERNET, INC., a North Carolina
     Corporation,                                   APPROVAL APPROVAL OF CLASS
18                                                  ACTION SETTLEMENT,
                           Defendant.               ENHANCEMENT AWARD, AND
19                                                  ATTORNEYS’ FEES
20                                                  Date:    September 23, 2019
                                                    Time:    9:30 a.m.
21                                                  Judge:   Hon. Sallie Kim
                                                    Ctrm:    15
22

23

24

25

26

27

28


     NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                               1
          Case 3:17-cv-02128-SK Document 88 Filed 08/16/19 Page 2 of 3



1                                  NOTICE OF MOTION AND MOTION

2            To the Clerk of the Court and to all parties of record and their respective counsel, PLEASE

3    TAKE NOTICE that on September 23, 2019 at 9:30 a.m., or as soon thereafter as the matter may be
4
     heard, in Courtroom 15 of the above-entitled Court, located at 450 Golden Gate Avenue, San
5
     Francisco, California 94102, Plaintiff Linda Champagne, individually and on behalf of similarly-
6
     situated individuals, with the consent of Defendants, will move for (1) final approval of the parties’
7

8    class action settlement agreement, which is attached as Exhibit 1 to the accompanying Declaration

9    of Ramsey Hanafi in Support of Motion for Final Approval of Class Action Settlement; (2) approval

10   of the $8,500 enhancement award for Plaintiff Linda Champagne; and (3) approval of Class
11
     Counsel’s attorneys’ fees and costs.
12
             The grounds for this Motion are that (1) the parties have reached a good faith, arms-length
13
     settlement of this matter after extensive settlement negotiations, including a full-day mediation
14

15   session with an experienced employment class action mediator; (2) Class Counsel and the Named

16   Plaintiff, as representative of the class, believe that the proposed settlement is in the best interests of

17   the class as a whole; (3) all parties desire to conclude this matter without further expense, delay, and
18
     uncertainty of continued litigation; and (4) the class, after Notice, has not presented any objections
19
     to the proposed settlement. This motion is based on the accompanying Memorandum of Points and
20
     Authorities in Support of Final Approval, Memorandum of Points and Authorities in Support of an
21

22   Enhancement Award, Attorneys’ Fees, and Costs, the Declarations of Ramsey Hanafi and

23   supporting exhibits, the Declaration of Daniel La, all other records, pleadings, and

24   papers filed in this action, and on such other evidence and argument as may be presented to the
25
     Court at the hearing.
26

27
     //

28
     //


     NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                               2
         Case 3:17-cv-02128-SK Document 88 Filed 08/16/19 Page 3 of 3



1    Dated: August 16, 2019              Respectfully submitted,
2
                                         QUINTANA HANAFI, LLP
3
                                         By: /s/ Ramsey Hanafi
4                                        Ramsey Hanafi
5
                                         Counsel for Plaintiff Champagne, for herself and all
6                                        others similarly situated

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                               3
